Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 14



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.

  MELISSA KOZAK,

           Plaintiff,

  vs.


  MANGROVE ENTERPRISES, INC. d/b/a
  MANGROVE MIKE’S CAFE, a Florida for-profit
  corporation,

        Defendant.
  _________________________________________/

                            COMPLAINT AND JURY TRIAL DEMAND

           Plaintiff    MELISSA     KOZAK,      through   undersigned     counsel,   sues   Defendant

  MANGROVE ENTERPRISES, INC., d/b/a MANGROVE MIKE’S CAFÉ, a Florida for-profit

  corporation, and alleges as follows:

           1.      This is an action for unlawful sexual harassment, sex discrimination and

  retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

  §2000e-2(a) (“Title VII”) and the Florida Civil Rights Act of 1992, as amended, §760.01, et seq.,

  Fla. Stat. (“FCRA”).

           2.      This Court has jurisdiction over this case based on federal question jurisdiction,

  28 U.S.C. §1331, and the provisions of Title VII.

           3.      Venue is proper in this Court as all actions complained of herein occurred in the

  Southern District of Florida.

           4.      Plaintiff at all relevant times was a resident of Monroe County, Florida, and is sui

  juris.
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 14



         5.      Defendant is, and at all relevant times was, a Florida for-profit corporation doing

  business in Monroe County, Florida. Defendant at all relevant times owned and operated a

  restaurant and bar under the name “Mangrove Mike’s Café” located at 82200 Overseas Highway,

  Islamorada, Florida. Defendant at all relevant times was and is an “employer” as that term is

  defined under Title VII and the FCRA.

         6.      Plaintiff was employed by Defendant as a server from in or about early October

  2015 until her termination on July 10, 2016. Plaintiff had previously worked for Defendant in

  2009 and into 2010 but had left the area and terminated her employment. Upon her return to the

  area, Plaintiff was rehired by Defendant.

         7.      During her employment from October 2015 and through July 2016, Plaintiff was

  subjected to unwelcome harassment, discrimination, and mistreatment based upon her gender,

  female, and on account of sex, by Defendant’s owner, operator and President, Michael Forster

  (“Forster”). This harassment, discrimination and mistreatment included the following conduct:

         a)      During the period of time, Forster would continuously, and over Plaintiff’s

  objections, proposition Plaintiff both verbally while at work and in writing on social media

  accounts such as Facebook to go out on dates with him, go out on a boat with him, share an out-

  of-town hotel room with him, and come to his home to drink alcohol, smoke marijuana and

  engage in sexual relations with him.

         b)      During the period of time, Forster would continuously and repeatedly engage in

  the unwelcome and offensive touching of Plaintiff’s body in the workplace and in front of co-

  workers and patrons, by slapping and touching Plaintiff’s buttocks and rubbing up against her

  breasts while passing her.




                                                  2
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 14



         c)      During the period of time, Forster continuously and repeatedly made offensive

  comments and remarks to Plaintiff while in the workplace, including begging Plaintiff to expose

  her breasts and nipples to him, stating to Plaintiff that he was “looking to go down on” her

  “pussy all night and take care of” her, stating that he could “eat” Plaintiff “all night”, stating that

  he was “great with his tongue”, and suggesting that Plaintiff give him oral sex when she would

  bend down to pick up something from the floor.

         d)      On one particularly shocking occasion during the period, while he was preparing

  a full pig for open pit roasting by spreading out its limbs, Forster told Plaintiff that he wanted to

  “spread” her out like the pig, made a V-shape with his fingers and put his tongue between his

  fingers as if licking a vagina, and stated: “I could go down on you like this all night, I love to

  eat, I know you’re a freak, and you would like to be tied up like this.”

         e)      On another occasion during the period, Forster confronted Plaintiff in the

  restaurant’s t-shirt room, shut and blocked the door behind him, and asked Plaintiff to change in

  front of him into a new skimpy server outfit and to also show him her nipples. When Plaintiff

  tried to exit the room by going past Forster, he blocked her way and continued to beg her to

  comply with his demands until she insisted that she be let out of the room, which he ultimately

  did.

         f)      On numerous occasions during the relevant period, Forster would verbally abuse

  and ridicule Plaintiff in front of co-workers and patrons, threatened Plaintiff with termination,

  would remove Plaintiff’s work days and work sections, and threatened to permanently remove

  her from the schedule.




                                                    3
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 14



          8.       During the same period of time, Forster did not treat male employees of

  Defendant in the same harassing, condescending, threatening, and discriminatory manner as he

  did Plaintiff.

          9.       Because Defendant had no anti-harassment policy, either in writing or posted at

  the workplace, Plaintiff had no formal recourse available to her to complain about Forster’s

  conduct other than to directly confront him, which she repeatedly did but without success or

  change in Forster’s harassing and discriminatory behavior.

          9.       Because of Plaintiff’s objections to Forster and her complaints about his sexual

  harassment, and her repeated refusal to succumb to his repeated propositioning, Forster retaliated

  against Plaintiff by removing her from her catering assignments through which she had earned

  extra income, further verbally abusing and belittling her in front of co-workers and patrons,

  further threatening Plaintiff with job elimination and schedule reductions, reducing her weekly

  schedules by giving her less days of work per week and thus less income, failing to give her busy

  weekend shifts which she had regularly been working and thus less income, and assigning her to

  the restaurant’s worst locations to receive less in tips.

          10.      Because of Defendant’s continuous, offensive and pervasive harassment and

  discrimination of Plaintiff and its retaliatory actions against Plaintiff that impacted her

  financially, all engaged in by Forster acting in the course and scope of his employment as

  Plaintiff’s supervisor and Defendant’s owner and President, Plaintiff felt that she had no choice

  but to resign her employment and thus was constructively discharged on July 10, 2016.

          11.      Plaintiff timely filed a Charge of Discrimination with the U.S. Equal Employment

  Opportunity Commission (“EEOC”), which was dual filed with the Florida Commission on

  Human Relations (“FCHR”). Plaintiff received a notice of right to sue form the EEOC on



                                                     4
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 5 of 14



  February 15, 2018, and more than 180 days has passed from the filing of the Charge with the

  FCHR with the FCHR taking no action thereon. Accordingly, Plaintiff has exhausted her federal

  and state administrative remedies prior to filing this suit.

         12.     All conditions precedent to the filing of this action have been satisfied, waived, or

  otherwise excused.

         13.     Plaintiff has hired the undersigned law firm to represent her in this case and has

  agreed to pay the firm a reasonable fee for its services.

             COUNT I – SEXUAL HARASSMENT IN VIOLATION OF TITLE VII

         14.     Plaintiff re-alleges paragraphs 1 through 13 as if set forth fully herein.

         15.     Title VII makes it unlawful to sexually harass an employee in the workplace.

         16.     Defendant engaged in severe and pervasive sexual harassment of Plaintiff in the

  workplace, through the actions of Forster, Defendant’s owner and President, as alleged in

  paragraphs 7(a) through (e), 8 and 9 above.

         17.     Defendant’s conduct as alleged hereinabove constitutes unlawful sexual

  harassment, and thus sex discrimination, in violation of Title VII.

         18.     As a direct and proximate result of Defendant’s sexual harassment committed

  through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

  that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

  suffered, and will continue to suffer into the future, damages in the form of lost back pay and

  compensatory damages, including damages for emotional distress, humiliation and loss of

  dignity.




                                                     5
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 6 of 14



            19.    Defendant engaged in its unlawful conduct willfully, maliciously, intentionally,

  and in reckless disregard of Plaintiff’s rights under the law; thus, Plaintiff is entitled to recover

  punitive damages as provided by Title VII.

            20.    Plaintiff is entitled to recover her costs, expenses, and reasonable attorney’s fees

  under Title VII.

            WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

  relief:

            A.     A declaration that Defendant’s conduct against Plaintiff constitutes unlawful

  sexual harassment and discrimination in violation of Title VII;

            B.     An award to Plaintiff of any lost back pay, lost benefits, and lost income;

            C.     An award to Plaintiff of any front pay if reinstatement is not feasible;

            D.     An award to Plaintiff of all her compensatory damages, including damages for

  emotional distress, humiliation and loss of dignity;

            E.     An added equitable award to Plaintiff as compensation for any adverse tax

  consequences of any damages awarded to Plaintiff;

            F.     An award to Plaintiff of punitive damages;

            G.     An award to Plaintiff of all interest;

            H.     An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

  Title VII; and

            I.     Such other and further relief as the Court deems just and equitable.

      COUNT II – UNLAWFUL SEX DISCRIMINATION IN VIOLATION OF TITLE VII

            21.    Plaintiff re-alleges paragraphs 1 through 13 and 19 through 20 as if set forth fully

  herein.



                                                      6
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 7 of 14



            22.   Title VII makes it unlawful to discriminate against an employee in the workplace

  based on the employee’s gender.

            23.   Defendant treated Plaintiff, a female, differently in the terms and conditions of her

  employment than similarly situated male employees through the actions of Forster, Defendant’s

  owner and President, as alleged in paragraphs 7(a) through (e), 8 and 9 above.

            24.   Defendant’s    conduct      as   alleged   hereinabove   constitutes   unlawful   sex

  discrimination in violation of Title VII.

            25.   As a direct and proximate result of Defendant’s sex discrimination committed

  through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

  that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

  suffered, and will continue to suffer into the future, damages in the form of lost back pay and

  compensatory damages, including damages for emotional distress, humiliation and loss of

  dignity.

            WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

  relief:

            A.    A declaration that Defendant’s conduct against Plaintiff constitutes unlawful sex

  discrimination in violation of Title VII;

            B.    An award to Plaintiff of any lost back pay, lost benefits, and lost income;

            C.    An award to Plaintiff of any front pay if reinstatement is not feasible;

            D.    An award to Plaintiff of all her compensatory damages, including damages for

  emotional distress, humiliation and loss of dignity;

            E.    An added equitable award to Plaintiff as compensation for any adverse tax

  consequences of any damages awarded to Plaintiff;



                                                      7
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 8 of 14



            F.    An award to Plaintiff of punitive damages;

            G.    An award to Plaintiff of all interest;

            H.    An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

  the FCRA; and

            I.    Such other and further relief as the Court deems just and equitable.

             COUNT III – UNLAWUL RETALIATION IN VIOLATION OF TITLE VII

            26.   Plaintiff re-alleges paragraphs 1 through 13 and 19 through 20 as if set forth fully

  herein.

            27.   Title VII makes it unlawful to retaliate against an employee in the workplace

  where the employee has complained about and objected to unlawful discrimination and

  harassment that is made unlawful by Title VII.

            28.   Plaintiff engaged in protected activity under Title VII by complaining and

  objecting to the harassment and discrimination being engaged in by Forster, as alleged in

  paragraph 9 above.

            29.   Defendant unlawfully retaliated against Plaintiff in violation of Title VII as

  alleged in paragraphs 9 and 10 above.

            30.   As a direct and proximate result of Defendant’s unlawful retaliation committed

  through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

  that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

  suffered, and will continue to suffer into the future, damages in the form of lost back pay and

  compensatory damages, including damages for emotional distress, humiliation and loss of

  dignity.




                                                     8
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 9 of 14



            WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

  relief:

            A.     A declaration that Defendant’s conduct against Plaintiff constitutes unlawful

  retaliation in violation of Title VII;

            B.     An award to Plaintiff of any lost back pay, lost benefits, and lost income;

            C.     An award to Plaintiff of any front pay if reinstatement is not feasible;

            D.     An award to Plaintiff of all her compensatory damages, including damages for

  emotional distress, humiliation and loss of dignity;

            E.     An added equitable award to Plaintiff as compensation for any adverse tax

  consequences of any damages awarded to Plaintiff;

            F.     An award to Plaintiff of punitive damages;

            G.     An award to Plaintiff of all interest;

            H.     An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

  Title VII; and

            I.     Such other and further relief as the Court deems just and equitable.

    COUNT IV – UNLAWFUL SEXUAL HARASSMENT IN VIOLATION OF THE FCRA

            31.    Plaintiff re-alleges paragraphs 1 through 13 as if set forth fully herein.

            32.    The FCRA makes it unlawful to sexually harass an employee in the workplace.

            33.    Defendant engaged in severe and pervasive sexual harassment of Plaintiff in the

  workplace, through the actions of Forster, Defendant’s owner and President, as alleged in

  paragraphs 7(a) through (e), 8 and 9 above.

            34.    Defendant’s conduct as alleged hereinabove constitutes unlawful sexual

  harassment, and thus sex discrimination, in violation of the FCRA.



                                                      9
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 10 of 14



             35.   As a direct and proximate result of Defendant’s sexual harassment committed

   through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

   that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

   suffered, and will continue to suffer into the future, damages in the form of lost back pay and

   compensatory damages, including damages for emotional distress, humiliation and loss of

   dignity.

             36.   Defendant engaged in its unlawful conduct willfully, maliciously, intentionally,

   and in reckless disregard of Plaintiff’s rights under the law; thus, Plaintiff is entitled to recover

   punitive damages as provided by the FCRA.

             37.   Plaintiff is entitled to recover her costs, expenses, and reasonable attorney’s fees

   under the FCRA

             WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

   relief:

             A.    A declaration that Defendant’s conduct against Plaintiff constitutes unlawful

   sexual harassment and discrimination in violation of the FCRA;

             B.    An award to Plaintiff of any lost back pay, lost benefits, and lost income;

             C.    An award to Plaintiff of any front pay if reinstatement is not feasible;

             D.    An award to Plaintiff of all her compensatory damages, including damages for

   emotional distress, humiliation and loss of dignity;

             E.    An added equitable award to Plaintiff as compensation for any adverse tax

   consequences of any damages awarded to Plaintiff;

             F.    An award to Plaintiff of punitive damages;

             G.    An award to Plaintiff of all interest;



                                                     10
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 11 of 14



             H.    An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

   the FCRA; and

             I.    Such other and further relief as the Court deems just and equitable.

      COUNT V – UNLAWFUL SEX DISCRIMIANTION IN VIOLATION OF THE FCRA

             38.   Plaintiff re-alleges paragraphs 1 through 13 and 36 through 37 as if set forth fully

   herein.

             39.   The FCRA makes it unlawful to discriminate against an employee in the

   workplace based on the employee’s gender.

             40.   Defendant treated Plaintiff, a female, differently in the terms and conditions of her

   employment than similarly situated male employees through the actions of Forster, Defendant’s

   owner and President, as alleged in paragraphs 7(a) through (e), 8 and 9 above.

             41.   Defendant’s    conduct    as   alleged   hereinabove    constitutes    unlawful   sex

   discrimination in violation of the FCRA.

             42.   As a direct and proximate result of Defendant’s sex discrimination committed

   through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

   that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

   suffered, and will continue to suffer into the future, damages in the form of lost back pay and

   compensatory damages, including damages for emotional distress, humiliation and loss of

   dignity.

             WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

   relief:

             A.    A declaration that Defendant’s conduct against Plaintiff constitutes unlawful sex

   discrimination in violation of the FCRA;



                                                    11
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 12 of 14



             B.    An award to Plaintiff of any lost back pay, lost benefits, and lost income;

             C.    An award to Plaintiff of any front pay if reinstatement is not feasible;

             D.    An award to Plaintiff of all her compensatory damages, including damages for

   emotional distress, humiliation and loss of dignity;

             E.    An added equitable award to Plaintiff as compensation for any adverse tax

   consequences of any damages awarded to Plaintiff;

             F.    An award to Plaintiff of punitive damages;

             G.    An award to Plaintiff of all interest;

             H.    An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

   the FCRA; and

             I.    Such other and further relief as the Court deems just and equitable.

             COUNT VI – UNLAWFUL RETALIATION IN VIOLATION OF THE FCRA

             43.   Plaintiff re-alleges paragraphs 1 through 13 and 36 through 37 as if set forth fully

   herein.

             44.   The FCRA makes it unlawful to retaliate against an employee in the workplace

   where the employee has complained about and objected to unlawful discrimination and

   harassment that is made unlawful by the FCRA.

             45.   Plaintiff engaged in protected activity under the FCRA by complaining and

   objecting to the harassment and discrimination being engaged in by Forster, as alleged in

   paragraph 9 above.

             46.   Defendant unlawfully retaliated against Plaintiff in violation of the FCRA as

   alleged in paragraphs 9 and 10 above.




                                                     12
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 13 of 14



             47.     As a direct and proximate result of Defendant’s unlawful retaliation committed

   through its owner and President, Forster, and its failure to take prompt, remedial action to rectify

   that sexual harassment after Plaintiff complained to Forster and asked him to stop, Plaintiff has

   suffered, and will continue to suffer into the future, damages in the form of lost back pay and

   compensatory damages, including damages for emotional distress, humiliation and loss of

   dignity.

             WHEREFORE, Plaintiff demands entry of judgment against Defendant for the following

   relief:

             A.      A declaration that Defendant’s conduct against Plaintiff constitutes unlawful

   retaliation in violation of the FCRA;

             B.      An award to Plaintiff of any lost back pay, lost benefits, and lost income;

             C.      An award to Plaintiff of any front pay if reinstatement is not feasible;

             D.      An award to Plaintiff of all her compensatory damages, including damages for

   emotional distress, humiliation and loss of dignity;

             E.      An added equitable award to Plaintiff as compensation for any adverse tax

   consequences of any damages awarded to Plaintiff;

             F.      An award to Plaintiff of punitive damages;

             G.      An award to Plaintiff of all interest;

             H.      An award to Plaintiff of all her costs, including her reasonable attorney’s fees, per

   the FCRA; and

             I.      Such other and further relief as the Court deems just and equitable.

                                        DEMAND FOR JURY TRIAL
             Plaintiff hereby demands trial by jury of all issues so triable.




                                                        13
Case 4:19-cv-10073-KMM Document 1 Entered on FLSD Docket 05/13/2019 Page 14 of 14



                                     RODERICK V. HANNAH, ESQ., P.A.
                                     Attorneys for Plaintiff
                                     8751 W. Broward Blvd., Ste. 303
                                     Plantation, Florida 33324
                                     Telephone: (954) 362-3800
                                     Facsimile: (954) 362-3779
                                     Email: rhannah@rhannahlaw.com

                                     By     /s/ Roderick V. Hannah
                                            Roderick V. Hannah
                                            Fla. Bar No. 435384




                                       14
